UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantX Filed by a Party other than the Registrant Check the appropriate box: () Preliminary Proxy Statement () Confidential, for Use of the Commission Only (as permitted by Rule 14a-6c(2)) (X) Definitive Proxy Statement () Definitive Additional Materials () Soliciting Material Pursuant to Section 240.14a-12 Chemung Financial Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing Fee (check the appropriate box): (X) No fee required. () Fee computed on table below per Exchange Act Rules 14a-6(I)(l) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: () Fee paid previously with preliminary materials. () Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form Schedule or Registration Statement No.: Filing party: Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CHEMUNG FINANCIAL CORPORATION One Chemung Canal Plaza Elmira, New York14901 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Our Shareholders: NOTICE IS HEREBY GIVEN that the 2012 Annual Meeting of the Shareholders of Chemung Financial Corporation will be held at the Holiday Inn Elmira – Riverview, 760 East Water Street, Elmira, New York, on Thursday, May 10, 2012 at 2:00 p.m., for the following purposes: 1. The election of five directors for a term of three years expiring in 2015; 2. To approve the Chemung Financial Corporation Equity Compensation Plans; 3. Ratification of the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012; 4. To consider and transact such other business as may properly come before the meeting or any adjournment thereof.At the present time, the Board of Directors knows of no other business to come before the meeting. Whether or not you plan to attend the meeting, it is important that your shares are represented at the meeting.
